 HOCHSTETLER & SONSHochstetler&Sons,Inc and Chauffeurs,Teamsters,and Helpers Local Union 414,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 25-CA-7128May 24,1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn December 2,1975,Administrative Law JudgeIvar H Peterson issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewithRespondent is engaged in the business of storingand transporting grain, fertilizer, and gravel by truckIt employs 12 drivers, of whom 6 are over-the-roaddriversmaking long-distance hauls, and 6 are yard-men who make local deliveries and pickups Thepresent proceeding involves only the over-the-roaddriversOn March 7, 1975,2 the six over-the-road driverssigned authorization cards on behalf of the UnionOn March 10, the Union wrote Respondent request-ing recognition On March 13, the Union filed a rep-resentation petition with the Board requesting anelection in a unit of over-the-road drivers On May30, an election was held which the Union won OnJune 19, it was certified as bargaining representativeof the unit employeesWe find that Respondent interfered with, coerced,and restrained employees in violation of Section8(a)(1) by the following conduct engaged in after re-ceiving the Union's request for recognition'The Respondent has excepted to certain credibility findings made by theAdministrative Law JudgeIt isthe Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2All dates mentioned hereinafter are in197539IOn March 15, Respondent's president, Hoch-stetler, held a meeting in which he told the drivers,insubstance, that he was thinking of turningRespondent's hauling business over to owner-opera-tors thereby eliminating any need for the services ofthe drivers In the context of the commenced unionactivity and subsequent unlawful conduct, we findthat this statement constituted a threat of reprisal2On March 22, Hochstetler held another meetingwith the drivers at which he "asked them what I haddone wrong that they want someone else for theirboss " He also suggested to the drivers that they jointhe Union individually, but apparently make no de-mand upon Respondent3On May 28, two days before the election, Re-spondent held a meeting of the drivers which wasaddressed by Ray Blankenship, its attorney Accord-ing to the credited testimony, Blankenship told thedrivers what would happen if the Union got in andhow much more it would cost the Respondent Hefurther stated that in the past Respondent had madework for the employees, but if theyjoined the Unionthere "would be no work made for us, but theywould protect the yard help "We further find that by the following conduct Re-spondent discriminated against employees in viola-tion of Section 8(a)(3) and (1)1Over-the-road drivers were customarily paid abonus if they kept their trucks serviced properly andkept proper records of their hauls According to thecredited testimony of employee Cripe, this bonus waswithheld from the drivers for the week ending March22, following the Union's organizing activity No ex-planation for this action suggests itself except that itwas taken in retaliation for the employees' union ac-tivity2Prior to the election, it was customary for thedrivers to service their own trucks, thereby increasingtheir earningsOn election day, May 30, Hochstetlerrefused to allow employee Cripe to service his trucksaying, "No, you guys are damn union now Youain't going to service your trucks no more " Thereaf-ter, the yard help serviced the trucksWhen Cripeasked Hochstetler why he was not allowed to servicehis truck, Hochstetler replied, "You guys are going topay for it You brought it on yourself "3After the election, the over-the-road drivers re-ceived fewer long-distance hauling assignments sothat their earnings dropped substantiallyMean-while, the yardmen were assigned long-distancehaulsThus, the nonunion yardmen benefited at theexpense of the unionized over-the-road drivers TheAdministrative Law Judge rejected the economic de-fense of Respondent and found that the drop inearnings of the over-the-road drivers was the result of224 NLRB No 7 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDretaliation directed at them because of their organiz-ing activitiesWe agree 3AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 3of the Administrative Law Judge"3By taking away the over-the-road drivers'earned bonuses for the week of March 22,1975, byrefusing to allow its drivers to perform service workon vehicles drivenby them,and by curtailing theassignments of over-the-road drivers to long-distancehauls, the Respondent violated Section 8(a)(3) and(1) of the Act "THE REMEDYIt having been found that the Respondent has en-gaged in unfair labor practices, it will be ordered thatitcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe ActInasmuch as it has been found that the Respon-dent discriminatorily deprived its over-the-road driv-ers of long-distance runs and earned bonuses, weshall order that they be offered such assignments andbonuses on a nondiscriminatory basis and, in addi-tion, be made whole for any loss of wages and bonus-es suffered by reason of the Respondent's unlawfulconduct in accordance with the Board's formula setforth inF W Woolworth Company,90 NLRB 289(1950), with interest thereon at the rate of 6 percentper annum as set forth inIsisPlumbing & HeatingCo, 138 NLRB 716 (1962)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hochstetler & Sons, Inc, Topeka, Indiana, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a)Making threats to its over-the-road drivers andquestioning them concerning their activities on be-half of the Union, Chauffeurs, Teamsters, and Help-ers Local Union 414, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America(b)Discriminating against any of its over-the-roaddrivers in the assignment of long-distance hauls, inthe payment to them of earned bonuses, in the per-formance of service work on vehicles driven by them,or in any other manner with regard to any term orcondition of employment(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act2Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct(a)Offer its over-the-road drivers long-distancehauls and earned bonuses on a nondiscriminatorybasis(b)Make its over-the-road drivers whole for anyloss of earnings and bonuses they may have sufferedby reason of Respondent's unlawful discriminationagainst them in the manner set forth in the section ofthisDecision entitled "The Remedy "(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts ofbackpay due under the terms of this Order(d) Post at its offices and place of business inTopeka, Indiana, copies of the attached noticemarked "Appendix " 4 Copies of said notice, onforms provided by the Regional Director for Region25, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-withIT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not specifically found herein3The complaint alleges that on or about April 1 and 2 Respondent pro-vided driver John Troyer with less employment than he normally wouldhave received because of his union activity in violation of Sec 8(a)(3) Troy-er did not testify The only testimony as to Troyer was offered by Hochstet-ler who denied that any discrimination had been practiced against TroyerThe General Counsel apparently argued that Respondent was required toprove by its business records that Troyer was not discriminated against TheAdministrative Law Judge,through inadvertence, failed to make any find-ing as to whether Respondent had discriminated against TroyerWe shalldismiss this allegation of the complaint The General Counsel has the bur-den of provinga primafaciecase of discrimination, but has not done sohereThe mere allegation of a violation is not proof and cannot serve toshift the burden to a respondent to introduce any evidence4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " HOCHSTETLER & SONS41APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make threats to and questionour over-the-road drivers concerning their activ-ities on behalf of the UnionWE WILL NOT discriminate against any of ourover-the-road drivers in the assignment of long-distance hauls, the payment of earned bonuses,and the servicing of trucks or otherwise discrimi-nate against any employee because of member-ship in or activity on behalf of Chauffeurs,Teamsters, and Helpers Local Union 414, a/wInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,or for engaging in protected union activity orexercising rights guaranteed by the National La-bor Relations ActWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the ActWE WILL offer our over-the-road drivers long-haul assignments, earned bonuses and truck ser-vicing on a nondiscriminatory basis and WEWILLmake them whole for any wages andearned bonuses lost as a result of our discrimi-nation against themHOCHSTETLER & SONS, INCDECISIONSTATEMENT OF THE CASEreprisals if they became union members or gave the Unionany assistance, on or about May 28, threatened employeeswith less hours of employment, discharge, or other reprisalson account of their union membership or assistance to theUnion, commencing on or about May 30, provided itsover-the-road drivers with less employment than they nor-mally would have received and refused to allow employeestoperform service work on Respondent's trucks andchanged the locks on the doors in order to prevent employ-ees from performing such work, and, on or about April 1and 2, provided employee John Troyer with less employ-ment than he normally would have received By the fore-going conduct, the complaint alleged that the Respondentengaged in unfair labor practices affecting commerce with-in the meaning of Sections 8(a)(3) and (1) and 2(6) and (7)of the Act In its answer, dated July 21, the Respondentadmitted the jurisdictional allegations as well as the statusof the Union as a labor organization, but denied thai it hadengaged in any unfair labor practicesUpon the entire record in the case, including consider-ation of the briefs filed with me by counsel for the GeneralCounsel and counsel for the Respondent on November 5,and my observation of the demeanor of the witnesses asthey testified, I make the followingFINDINGS OF FACTiJURISDICTIONThe Respondent, an Indiana corporation, has at all ma-terial times maintained its principal office and place ofbusiness in Topeka, Indiana, where it is engaged in storingand the interstate transportation by motor vehicle of grain,fertilizer, and gravel, and the custom application of fertiliz-er It is admitted and I find that the Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act and comes within the Board's jurisdictional stan-dards It is further admitted that the Union is a labor orga-nization within the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESIVAR H PETERSON, Administrative Law Judge The hear-ing in this case was held in Kendallville and Fort Wayne,Indiana, on September 22 and 30 and October 1, 1975,based on the complaint issued by the Acting Regional Di-rector for Region 25 on July 16, which in turn was basedon the charge filed on June 6byChauffeurs, Teamsters,and Helpers Local Union 414, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union Brieflystated, the complaint alleged that since on or about De-cember 7, 1974, the Respondent, Hochstetler & Sons, Inc,interfered with, restrained, and coerced its employees byquestioning them concerning their own and other employ-ees' union membership, activities, and desires by WilliamHochstetler, president of the Respondent, warning its em-ployees that it would close its facility if they did not refrainfrom becoming or remaining members of the Union or giv-ing it any assistance or support, on various dates threat-ened its employees with subcontracting, discharge, or otherA IntroductionEarly in March, Richard Cripe, one of Respondent'struckdrivers, went to the Union's hall in Fort Wayne andsecured a supply of authorization cards On March 7, Cripeand five other drivers signed authorization cards whichCripe took to the union hall and gave to Business AgentRobertWarnock Sometime between March 10 and 16,President Hochstetler received a letter from the Union re-questing that it be recognized as the bargaining agent forthe truckdriversWithin a week, Hochstetler had a meetingwith the six drivers who had signed cards Of the total of 12drivers, the 6 with whom he met were the men who ranlong hauls and who were paid on a percentage basis OnMarch 13, the Union filed a petition requesting that it bedesignated as the exclusive representative of the truck-driversOn March 22, Hochstetler met with the six driv-ers, after receiving the Union's letter, and, as he testified,"asked them what I had done wrong that they want some- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDone else for their boss " On April 25, the Regional Directordirected an election in a unit consisting of all over-the-roaddrivers employed at the Topeka facility, excluding all otheremployees and supervisors Out of approximately 25 eligi-ble voters, 5 votes were cast for the Union and noneagainst, while 11 ballots were challenged Upon investiga-tion, the Regional Director concluded that nine challengedvoters were ineligible and that the remaining two chal-lenges were not determinative and thus found it unneces-sary to pass on their eligibilityAccordingly, he certifiedthe Union as the exclusive representative of the employeesin the appropriate unit on June 19 The Regional Director,in his decision, noted that the drivers operate runs lastingbetween 6 to 10 hours and cover up to 250 miles in dis-tance, and that 6 of the yardmen performed an unspecifiedamount of local pickup and delivery driving generallywithin a radius of 25 to 50 miles of the plant As statedabove, the Union, on June 19, was certified as the exclusiverepresentative of the driversB Changes in Working ConditionsUnion Representative Warnock telephoned Hochstetlerduring the last week in March or the first week in April,and testified that he had received phone calls from Cripe,Troyer, and Hollar to the effect that Hochstetler hadthreatened to bring in brokers and get rid of the trucks Oncross-examination, Hochstetler admitted that he had metwith the six drivers and had told them that he was consid-ering going owner-operatorWarnock stated that Cripetold him that one truck had been picked up in the yard andrepossessed, a fact which Cnpe also relatedWarnock alsostated that the drivers told him that Hochstetler had saidthat he was going to take away their bonus and that it wascosting him $2,000 to $3,000 to beat the Union and thatthat sum was going to come out of the drivers' checks andhe did not need them and that he would replace themHochstetler testified that, at one of the meetings, he toldthe drivers they were not supposed to get the bonus whenthey did not do things right He also acknowledged that atruck had been pulled out of his yard because the engineneeded to be repaired, but denied that the truck was repos-sessed or that he had so informed Cripe He admitted thatthe drivers had been told that they weren't supposed to getthe bonus when they did not do things right but that theywere, nonetheless, paid the bonus He denied that he madethe statement that the money to fight the Union was com-ing out of the employees' pockets in the event the Unioncame in He further denied having made the statement at-tributed to him by Cripe to the effect that he would replacethe drivers either with brokers or owner-operators, or thathe would not "have a bunch of dumb union truckdrivers inhere "Hochstetler testified that at one of the meetings with thedrivers beforeMarch 1 they were told that "they wasn'tsupposed to get the bonus when they didn't do thingsright," but that, nevertheless, "we was good-hearted andgive it to them anyways just trying to get them to do theright thing" On the other hand, Cripe answered, oncross-examination, when asked by Respondent's counselwhether "bonuses were not taken away for more than aweek" "one week" and, on redirect, stated that that was theweek of March 22 In view of Respondent counsel's ques-tion to Cnpe, and since no business records were submit-ted, I credit CripeWarnock testified that, in speaking to Hochstetler, heendeavored to assure Hochstetler that he and the Unioncould work together He related that Hochstetler said, "I'mnot going to have some Union goon telling me how to runmy business," and that "a bunch of dumb truckdriversaren't going to tell me how to run this operation It's mybusiness " Further, Warnock related that Hochstetler saidhe was not going to talk to him without a lawyer presentand then hung up Hochstetler denied that he said any-thing to the effect that he was going to fight the Union andkeep it out of his business Hochstetler testified that at theJuly 15 meeting with the drivers, which was also attendedby Respondent's representative Blankenship, Cripe "said ifwe put any local yard drivers on the truck at Yoder ReadyMix that they wouldn't come back," and that Warnocksaid, "Now, calm it Let's keep this under control " Ac-cording to Hochstetler, at a meeting with the drivers onMarch 15 he told them that he was thinking of going intothe owner-operator businessParagraph 6(d) of the complaint alleged that on or aboutApril 1 and 2 the Respondent "provided its employee JohnTroyer with less employment than he normally would havereceived " Troyer was not called as a witness and, so far asIcan ascertain, the only testimony concerning him wasgiven by Hochstetler who stated that he was lowest in se-mority and had the oldest truck which had a motor prob-lem, and was also off on occasion These circumstances, soHochstetler testified, accounted for the fact that Troyerhad fewer trips than the other drivers A compilation of hisearnings was placed in the record and this document con-tained the statement that Troyer "was one hundred percenthonest, always kept perfect records as required, tried hard-er than any other driver to do a good job, and he wasalways clean " Counsel for the General Counsel, in herbrief, argues that the Respondent deprived Troyer of mak-ing a run on or about April 1 and 2 and contends that theRespondent's "denial of such action is insufficient sincethe best evidence of the run is the daily log sheets of thedrivers, which the Respondent failed to put in evidence"and, inasmuch as I sustained her objection to Hochstetler's"conclusionary oral denial of refusing to run Troyer onApril 1 and 2, 1975," her contention is that the Respondent"has failed to rebut the allegation that it refused to runTroyer because of his union activity " Thus, she argues thatthe Respondent, by "refusing to give him job assignments"retaliated against him for his union activities, thereby vio-lating Section 8(a)(3) of the ActOn Wednesday, May 28, 2 days before the election,Hochstetler called a meeting of the employees at the homeof Elizabeth Hochstetler, his mother and the Respondent'ssecretary-treasurerHochstetler introduced Ray Blanken-ship as his representative and the latter spoke to employeesabout their rights in connection with the election Accord-ing to Cripe, Blankenship "told us what would happen ifwe got the Union and how much more it would cost thecorporation if we got the Union," and, further, stated thatin the past Hochstetler had made work for the employees HOCHSTETLER & SONS43and that, in the event they joined the Union, there "wouldbe no work made for us, but they would protect the yardhelp." He further related that Blankenship "said that if wedid get the Union in we was going to have to live with it."Blankenship was in attendance at the hearing but neitherhe nor any other witness produced by the Respondent de-nied that he made the foregoing statements. In conse-quence, counsel for the General Counsel argues that "thesestatements must be taken to be admitted" and that thetestimony of Cripe and another employee witness, KeithHollar, to the same effect, stands uncontradicted and, inconsequence, "the threat to employees constitutes still an-other violation of Section 8(a)(1) of the Act."Prior to the election, it had been customary for the driv-ers to service their trucks. On the day of the election CripetoldHochstetler, or his brother James, an official of theRespondent, that his truck was due for service and he wastold that he should service it after he was through voting.However, he was not allowed to do so as the Respondent'srepresentative "came out and pulled the keys." Cripe spoketo Respondent Hochstetler on the intercom, asking wheth-er it would be all right to service his truck. Hochstetleranswered, "No, you guys are damn union now. You ain'tgoing to service your trucks no more." Thereafter, the yardhelp, so Cripe testified, serviced the trucks. Cripe also stat-ed that he asked Respondent Hochstetler why he was notallowed to service his truck and received the following re-ply: "You guys are going to pay for it. You brought it onyourself."Hochstetler testified that before May the mechanics and"once in a while" a driver serviced the trucks but that afterMay 30 mechanics serviced the trucks and drivers did soonly if a mechanic was not on duty. Hochstetler also ad-mitted that he changed the locks on the garage door andthat thereafter the drivers could not service the trucks un-less he or his brother "opened the gates" on which he hadchanged the locks. Thereafter, the mechanic, Tony Andrea,serviced the trucks. Hochstetler admitted that he changedthe locks in order to keep the drivers out, as they had keysto the lock that had been on the door theretofore. Andreaand Hochstetler testified that parts had been taken withoutpermission from the parts cage in the garage area and thatthe decision to change the locks was made in October 1974.The record shows that parts had been missing since 1965.Counsel for the General Counsel points out that thechange Hochstetler made in October consisted of putting alock on the parts cage and not on the garage area in whichthe drivers serviced their trucks, and that changing the lockon the garage door was not an economic measure butcaused by the Union. Counsel for the General Counselcontends that in doing this Hochstetler "had altered thecondition of employment of his drivers, and thereby violat-ed Section 8(a)(3) of the Act."Itiscontendedby the Government that theRespondent's "ultimate retaliatory move" against the em-ployees occurred after the May 30 election. In support,counsel points out that the week after the election Cripeworked only 1 day, his truck remaining in the yard. Hollarwas called in from running a load by James Hochstetler forthe reason that Hollar was using Cripe's tractor. The fact isthat it had been common practice for the drivers to changeequipment in the past. Following the election, the driversobtained fewer job assignments and, in consequence, theirearnings were less. Customarily Cripe drove over 1,000miles a week and had been earning a gross of $200 eachweek before the election. After the election he drove 400 to500 miles a week and at best grossed $85 a week. Feight-ner, before the election, made five to six trips to Toledoand netted $170 a week but, after the election, he netted$25.Hollar's earnings dropped to between $44 and $75 aweek. The other drivers experienced similar losses in earn-ings.Although Hochstetler claimed that business was slow,this seems not to be the case, inasmuch as grain was beinghauled over long distances by the yardmen. Thus, JohnGalloway took a load to Long Jack, Michigan, and Ro-mayne Bender went to Anderson, Ohio. Hollar, as theUnion's steward, kept records of each long-distance run.Although the Respondent submitted a table comparing thegross pay of the drivers and yardmen for the first 6 monthsof 1974 and 1975, this seems not particularly significantsince the allegation concerning loss of runs dates fromMay. Thus, the figures produced by the Respondent arenot particularly relevant to the period in which the allegeddiscrimination occurred.It is contended by the Respondent that truckdriversmade short hauls for May and thereafter and worked asmuch as the yard help. The Respondent pays the short-haul drivers by the hour, while the long-distance drivers arepaid a percentage of the load. It follows, therefore, thatthey received more pay when longer distances were driven.The record demonstrates that the high-paying load haulswent to the yardmen after May 30. Counsel for the GeneralCounsel, pointing to the testimony of drivers as to theirloss of earnings after May 30, which they attributed to theirunion activities, asserts that the Respondent "has failed togive any credible explanation as to why such losses oc-curred," and that, in the absence of any plausible explana-tion, "the Respondent has failed to rebut the testimony ofthe drivers which consequently must be deemed true."Thus, she asserts, Hochstetler ' kept his promise, he wasprotecting his yardmen, and striking out at the over-the-road drivers," employees "who brought the Union in." Inconsequence, she concludes that the Respondent therebyviolated Section 8(a)(3) of the Act.C. Concluding FindingsInmy opinion, the record in this case amply demon-strates that the Respondent made threats to and ques-tioned its over-the-road truckdrivers because of their activ-ities on behalf of the Union. Moreover, the locking of thegarage door, the refusal to allow the drivers to service theirtrucks, and the denial of long-distance hauls to the driversconstitute conduct of a discriminatory nature and, in myview, is a violation of Section 8(a)(3) of the Act. In sum, Ifind that the Respondent violated Section 8(a)(3) and (1) ofthe Act by the conduct detailed above.Before coming to this conclusion I have considered thecontentions made by counsel for the Respondent in hisbrief, to the effect that "careful analysis of all the testimo-ny and after considering it with all its reasonable inferenc- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDes, the Government has failed to makea prima faciecasehere " In this regard, he asserts that the earnings of thedrivers, as reflected by the payroll records, do not indicate"any reprisals such as taking trips or work away from thedrivers", moreover, he points out that the Respondent "hasthe same number of trucks, employees, and destinationsdriven to," in spite of the fact that there was a substantialdecrease in the amount of grain in 1974 as against 1973, adecrease from 282,600 bushels as against 96,940 He there-fore argues that the Respondent "made work for his mento enable them to take home a paycheck " However, therecords of the Respondent demonstrate that on the wholethe yardmen benefited at the expense of the truckdrivers,who had been active in support of the Union Counsel fur-ther contends that the method of truck maintenance waschanged in September 1974, not on the following May 30,"as alleged by the hiring of Tony Andrea due to thefts andimproper maintenance and the reduction of expenses ofmaintenance " But the fact is that thefts had occurred since1965, and, after the change, the drivers had to secure per-mission to service their trucks, in contrast to the situationprevailing for years prior to the electionIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerceUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAWtheAct and Chauffeurs, Teamsters, and Helpers LocalUnion 414, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act2By making threats to and questioning its over-the-road drivers concerning their activities in behalf of theUnion, the Respondent violated Section 8(a)(1) of the Act3By locking the door to its garage, thereby refusing toallow and depriving its drivers from performing servicework on vehicles driven by them, and refusing to assign orcurtailing the assignments of over-the-road drivers to long-distance hauls, the Respondent violated Section 8(a)(3) and(1) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin unfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the ActInasmuch as it has been found that the Respondent dis-criminatorily deprived its over-the-road drivers, namedabove, of long-distance runs, it will be recommended thatthey be offered such assignments on a nondiscriminatorybasis and, in addition, be made whole for any loss of wagessuffered by reason of the Respondent's unlawful conduct,in accordance with the Board's formula set forth in FWWoolworth Company,90 NLRB 289 (1950), with interestthereon at the rate of 6 percent per annum as set forth inIsis Plumbing & Heating Co,138 NLRB 716 (1962)[Recommended Order omitted from publicationI1Hochstetler & Sons, Inc, is an employer engaged incommerce within the meaning of Section 2(6) and (7) of